Electronically Filed
                                                          Supreme Court
                                                          SCWC-29649
                                                          26-AUG-2013
                                                          12:38 PM


                              SCWC-29649 

           IN THE SUPREME COURT OF THE STATE OF HAWAI'I

        DANIEL K. KANAHELE, WARREN S. BLUM, LISA BUCHANAN,

                JAMES L. CONNIFF, and CAMBRIA MOSS,

                 Petitioners/Plaintiffs-Appellants,

                                  vs.

               MAUI COUNTY COUNCIL and COUNTY OF MAUI,

                  Respondents/Defendants-Appellees, 

                                 and 

                       HONUA'ULA PARTNERS, LLC,

               Respondent/Defendant-Intervenor-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 29649; CIV. NO. 08-1-0115(3))

              ORDER DENYING MOTION FOR RECONSIDERATION

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of the Motion for Reconsideration

 filed by Petitioners/Plaintiffs-Appellants Daniel K. Kanahele,

 Warren S. Blum, Lisa Buchanan, James L. Conniff, and Cambria

 Moss, on August 16, 2013, and the records and files herein, 

           IT IS HEREBY ORDERED that the motion is denied without

 prejudice.

               DATED: Honolulu, Hawai'i, August 26, 2013.

 Lance D. Collins for                /s/ Mark E. Recktenwald

 petitioners

                                     /s/ Paula A. Nakayama

                                     /s/ Simeon R. Acoba, Jr.

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack